Citation Nr: 9901456	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-29 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veterans nonservice-connected pension benefits 
were properly reduced, based on receipt of Social Security 
benefit payments.



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which reduced the veterans nonservice-connected 
pension due to his receipt of Social Security benefits.  

The Board notes that the veteran, in several correspondences 
to the RO, has, in essence, requested retroactive payment of 
suspended nonservice-connected pension benefits for the 
period from approximately July 1992 to April 1996, during 
which he was incarcerated.  This matter has not been 
addressed by the RO and, thus, is referred to the RO for 
proper action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veterans claim has been developed.

2.  In May 1996, the veteran was awarded VA disability 
pension benefits, paid at the maximum rate of $687 per month, 
based on no countable income, effective April 23, 1996. 

3.  A Social Security Administration Notice of Award, 
received at the RO in April 1997, shows that the veteran was 
in receipt Social Security benefits at the rate of $342 per 
month.

4.  Based on the veterans receipt of Social Security 
benefits, the RO reduced the veterans nonservice-connected 
pension benefits to $345 per month.


CONCLUSION OF LAW

The reduction of the veterans nonservice-connected pension 
benefits due to his receipt of Social Security benefits was 
proper.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.3, 3.23, 3.252, 3.262, 3.271  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record reveals that the veteran was granted VA 
nonservice-connected pension benefits by RO decision dated 
August 1990.  Subsequently, the veterans VA nonservice-
connected pension benefits were suspended in July 1992, due 
to his incarceration.

In April 1996, the veteran informed the RO that he was being 
released from prison.  As a result, his nonservice-connected 
pension benefit payments were resumed.  In an April 1996 
letter, the RO informed the veteran that his pension benefits 
were to be at the monthly rate of $687.  This figure was 
based on an April 1996 Improved Pension Eligibility 
Verification Report (EVR), completed by the veteran, which 
indicated that he had no income, including no Social Security 
benefits.

The RO, in an April 1997 letter, informed the veteran that it 
intended to reduce his VA nonservice-connected pension 
benefits from $687 to $345, effective April 1996, due to an 
change in income of the veteran, namely his receipt of Social 
Security benefits.  A copy of a Social Security 
Administration Notice of Award letter was received at the RO 
in April 1997.  It indicates that the veteran was in receipt 
of Social Security benefits in the amount of $342 per month.  
In a June 1997 letter, the RO gave effect to its proposal to 
reduce the veterans nonservice-connected pension benefits.

The veteran appealed the ROs reduction of nonservice-
connected pension benefits, claiming that it was unfair and 
that he could not make ends meet with the reduction in 
benefits.  

II.  Analysis

Initially, the Board notes that there appears to be some 
confusion on the part of the veteran as to the reason for the 
ROs decision to reduce his VA nonservice-connected pension 
benefits.  In his lay statements, he makes reference to the 
fact that he did not receive any Social Security benefits 
prior to his incarceration.  He also makes reference to a 
decision by the RO which held that the veteran was in debt to 
the VA due to an overpayment of benefits created from April 
1991 to July 1992, the time during which the veteran was 
incarcerated and prior to the ROs suspension of nonservice-
connected pension benefits.  However, the Board finds that 
these concerns are not relevant for present purposes.  The 
sole reason for the ROs April 1997 decision to reduce the 
veterans VA benefits was due to a change in income, namely 
the veterans current receipt of Social Security benefits.  
The issue before the Board is whether this reduction was 
proper.  After careful review of the record and the pertinent 
laws and regulations, the Board finds that it was.

The law provides that [t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veterans willful misconduct, pension at the rate prescribed 
by this section.  38 U.S.C.A. § 1521(a)  (West 1991); 
38 C.F.R. §§  3.3, 3.23  (1998).  For a veteran who is not 
married or lives alone and who does not contribute to the 
support of another, the maximum rate of pension must be 
reduced by the amount of his countable annual income.  
38 U.S.C.A. § 1521(b)  (West 1991); 38 C.F.R. § 3.23(b), 
(d)(4)  (1998).  Income is defined, in general, as 
[p]ayments of any kind from any source and will be 
counted for the calendar year in which it is received.  
38 C.F.R. §§  3.252(c), 3.271(a)  (1998).  Payment of 

retirement or compensation benefits by the Social Security 
Administration is considered income for VA nonservice-
connected pension benefits purposes.  38 C.F.R. §§  3.262(f), 
(i), 3.271(g)  (1998).

From the above, it is clear that the veterans monthly rate 
of VA nonservice-connected pension benefits must be reduced 
by the monthly rate of his Social Security benefits.  It is 
required by law, namely by 38 C.F.R. §§  3.262(f), 3.262(i), 
and 3.271(g).  Since the evidence shows that the veteran was 
in receipt of $342 per month in Social Security benefits, the 
RO reduced his VA nonservice-connected pension benefits by 
$342 per month, from $687 to $345. 

The Board is sympathetic to the fact that the veteran 
apparently is having a difficult time making ends meet 
financially.  However, the Board is bound by the laws and 
regulations governing VA pension benefits.  38 U.S.C.A. § 
7104(c) (West 1991).  As such, the law requires that an award 
of VA nonservice-connected pension be reduced by the 
veterans income, including Social Security benefits.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim has to be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
veterans contentions on appeal have been carefully and 
compassionately considered with respect to this claim; 
however, for the reasons stated above, the application of the 
pertinent regulatory criteria is fully dispositive to the 
issue.  See Walker v. Brown, 8 Vet. App. 356 (1995) (in 
statutory interpretation, if the plain 

meaning of a statute or regulation is discernible, that plain 
meaning must be given effect).  As a result, the veterans 
claim must be denied.


ORDER

The appeal is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
